281 S.W.3d 850 (2009)
STATE of Missouri, Respondent,
v.
Luke BROWN, Appellant.
No. ED 90944.
Missouri Court of Appeals, Eastern District, Division Two.
March 10, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 16, 2009.
Application for Transfer Denied May 26, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Luke Brown (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of murder in the first degree, Section 565.020 *851 RSMo (2000) and one count of armed criminal action, Section 571.015 RSMo (2000). Appellant was sentenced to a term of life imprisonment without the possibility of parole on the murder conviction, and twenty-five years' imprisonment on the armed criminal action conviction, to be served consecutively.
Appellant raises three points on appeal. In his first two points, Appellant argues his constitutional right to remain silent was violated when the jury saw a videotaped recording stopped when Appellant so requested, and when the prosecutor made repeated reference during closing argument that Appellant failed to assert any theory of self-defense when he was interviewed by the police. In Appellant's third point, he challenges the sufficiency of the evidence to sustain his convictions in that he claims the State failed to prove beyond a reasonable doubt Appellant deliberated when he killed the victim.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).